The witness named in the indictment as the purchaser gave definite and direct testimony supporting the averment in the indictment. The sale was denied by the appellant.
A recital of the evidence is deemed unnecessary. The verdict of the jury settled the conflict in favor of the State.
There are no bills of exception complaining of the procedure. The appeal was dismissed on the former occasion because of an insufficient recognizance. Attached to the motion to reinstate is an appeal bond properly drawn and authenticated. The appeal is reinstated.
The record presenting no error, the judgment of the trial court is affirmed.
Affirmed.